     Case 1:18-cv-08231-AT-BCM Document 84 Filed 01/15/20 Page 1 of 3




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 MORGAN ART FOUNDATION LIMITED,
                  Plaintiff,
                                                     Case No. 1:18-cv-08231-AT-BCM
           -against-
MICHAEL MCKENZIE, AMERICAN                           [Related Case: 1: l 8-cv-04438-AT-BCM]
IMAGE ART, JAMIE THOMAS , AND
JAMES W. BRANNAN AS PERSONAL
REPRESENTATIVE OF THE ESTATE OF
ROBERT INDIANA,                                      fPROPOOUO~ ORDER
                  Defendant.

MICHAEL MCKENZIE AND AMERICAN
IMAGEART
                  Counterclaim-Plaintiffs,
                                                             r fJSD C SDNY
                                                             ! DOCUMENT
           -against-
                                                             I' ELECTRONICALLY             FILED
 MORGAN ART FOUNDATION LIMITED,
                                                             'I DOC#:         I        I
                  Counterclaim-Defendant.                    !1 DATE FILED: I 5
                                                             )I
                                                                                 7' f'J,/O
                                                                                 I

 JAMES W. BRANNAN AS PERSONAL
 REPRESENTATIVE OF THE ESTATE OF
 ROBERT INDIANA,
                  Counterclaim-Plaintiff,
           -against-
 MORGAN ART FOUNDATION LIMITED,
 FIGURE 5 ART LLC, SHEARBROOK (US)
 LLC, RI CATALOGUE RAISONNE LLC,
 AND SIMON SALAMA-CARO,
                  Counterclaim-Defendants.




       It is hereby ORDERED that the deadlines set forth in Civil Case Management Plan and

Scheduling Order (Dckt. No. 23) as amended by the Court's April 5, 2019 Order (ECF No,      40),
May 30, 2019 Order (ECF No,      53), and September 6, 2019 Order (ECF No, 73) are extended as

follows:


                                                 1
      Case 1:18-cv-08231-AT-BCM Document 84 Filed 01/15/20 Page 2 of 3




        1.     No later than February 28, 2020, the parties shal 1meet and confer in real time on

a schedule for expert discovery (see Dkt, No,   23 ,r 7(b)).   If the parties are unable to agree on

interim deadlines for the various expert reports and depositions, they shall submit a joint letter,

no later than March 6, 2020 setting out their competing versions, without argument.

       2.      The discovery status conference previously scheduled for January 13, 2020 is

adjourned to April 15, 2020 at 10:00 a.m., in Courtroom 20A. One week prior to that date, on

April 8, 2020, the parties shall submit a joint status letter outlining the progress of discovery to

date as well as the progress of their settlement efforts. If no controversies exist at that time, the

parties may request that the conference be held telephonically.

        3.      Fact discovery, including fact depositions, shall be completed no later than April

30, 2020.

        4.     Nothing in this order prohibits the parties from serving follow-up written

discovery requests. However, depositions will not be held in abeyance pending the service of or

response to such requests. All discovery requests and notices must be served in time to allow the

party or person served to respond, on the schedule set forth in the Federal Rules of Civil

Procedure, prior to the completion date for such discovery set forth above. Requests to Admit

must be served no later than 45 days prior to the close of fact discovery .

        5.      The deadline for the parties to request a pre-motion conference with the District

Judge regarding summary judgment is May 14, 2020.

        6.      Expert discovery shall be completed no later than June 12, 2020.




                                                   2
          Case 1:18-cv-08231-AT-BCM Document 84 Filed 01/15/20 Page 3 of 3




          7.     All other provisions of the Court's Civil Case Management Plan and Scheduling

Order (Dkt, No. 34) and Order Regarding General Pretrial Management (Dkt, No, 41) remain in

effect.

Dated: New York;J,:ew York
       January~ 2020


           The Clerk of Court is respectfully
           directed to close the letter-motion
           at Dkt. No. 78.

                                                     United States Magistrate Judge




                                                 3
